         Case 1:21-cv-00027-KBM Document 25 Filed 06/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

 DEMALL J. REEVES,

               Plaintiff,

        vs.                                        CIV. NO. 21-0027 KBM

 ANDREW SAUL,
 Commissioner of Social
 Security,

               Defendant.

                                  ORDER OF REMAND

       Defendant, the Commissioner of Social Security (Commissioner), by and through

his counsel, has filed an unopposed motion with this Court, pursuant to sentence four of

42 U.S.C. § 405(g), to enter a judgment with an order of reversal with remand of the

case for further administrative proceedings. Doc. 22. After reviewing Plaintiff’s case, the

Commissioner submits that remand is warranted. Id. Plaintiff does not oppose the

requested relief. Id.

       To remand under sentence four of 42 U.S.C. § 405(g), however, the Court must

review the record and determine whether the ALJ’s decision is supported by substantial

evidence, or whether the ALJ correctly applied the law relevant to the disability claim.

Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994). If not, reversal is appropriate.

Id.

       The Court held a hearing on June 11, 2021, on Defendant’s unopposed motion to

remand. Docs. 23; 24. At the hearing, counsel for both parties presented their reasons
          Case 1:21-cv-00027-KBM Document 25 Filed 06/11/21 Page 2 of 2




for requesting remand. Having heard the parties’ positions and having reviewed the

record in light of the issues identified by the parties, the Court finds that the ALJ’s

decision is not supported by substantial evidence and that the ALJ did not apply the

correct legal standards in determining that Plaintiff is not disabled. Therefore, pursuant

to the power of this Court to enter a judgment reversing the Commissioner’s decision

with remand under sentence four of 42 U.S.C. § 405(g), this Court hereby reverses the

Commissioner’s decision and remands this matter to the Commissioner. See Shalala v.

Schaefer, 509 U.S. 292 (1993). Upon remand, the agency will reconsider Plaintiff’s

claim.

         Dated this 11th day of June, 2021.




                                           HONORABLE KAREN B. MOLZEN
                                           UNITED STATES MAGISTRATE JUDGE
                                           Proceeding by Consent




                                              2
